Ladd, C. J. —
1 2 The appellant’s abstract is a complete transcript of the evidence, setting out every question and answer. Counsel will not be permitted thus to disregard the rules of this court. On this ground alone the decree must be affirmed. Phillips v. Crips, 108 Iowa, 605. The plaintiff admits having heard by rumor, in the fall of 1892, that defendant was divorced, and this, according to her own story, was confirmed by his refusal to deny when she inquired of him. He testified that he then advised her that he in fact obtained the decree. The evidence as to whether he had resided in the state during the year previous was in dispute. The court might well have found that she knew, or at least might have learned on reasonable inquiry, of the granting of the decree, and allowed seven years to elapse before instituting an action to set it aside. Such laches, in view *623of the changed situation of defendant, ought to preclude any relief. Nichols v. Nichols, 25 N. J. Eq. 60; Singer v. Singer, 41 Barb. 139; Prewett v. Dyer, 107 Cal. 154 (40 Pac. Rep. 105); Earle v. Earle, 91 Ind. 27; Nicholson v. Nicholson, 113 Ind. 131 (15 N. E. Rep. 223); Freeman, Judgments (3d Ed.) section 102; Black, Judgments, 313; 2 Bishop, Marriage & Divorce (6th Ed.) p. 634. — Aeeirmed.